Abated and Memorandum Opinion filed July 31, 2008







Abated and
Memorandum Opinion filed July 31, 2008.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-04-00776-CR
____________
 
MARY ANN HARDER, Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On Appeal from the
178th District Court
Harris County,
Texas
Trial Court Cause
No. 965,673
 

 
M E M O R A N D U M   O P I N I O N
This
case was submitted on the briefs on December 1, 2005.  On April 13, 2006,
appellant=s counsel advised the court of the possible death of appellant, and
stated that he would forward appellant=s death certificate when available. 
On June 21, 2006, appellant=s counsel filed an updated notice of the possible death of
appellant, stating that DNA testing would have to be performed, which might
take several months to complete.  We abated the appeal until appellant=s counsel obtained verification of
the death of appellant. 




On July
11, 2008, appellant=s counsel filed a motion to abate the appeal due to the death
of appellant.  Attached to the motion is a copy of the death certificate,
showing that appellant died on March 10, 2006. 
The
death of an appellant during the pendency of an appeal deprives this court of
jurisdiction.  See Ryan v. State, 891 S.W.2d 275 (Tex. Crim. App.
1994).  When an appellant dies after an appeal is perfected, but before this
court issues the mandate, the appeal is to be permanently abated.  See Tex. R. App. P. 7.1(a)(2).
Accordingly, we order the appeal
permanently abated. 
 
PER CURIAM
 
 
Opinion filed July 31, 2008.
Panel consists of Justices Frost,
Seymore, and Hudson.*
Do not publish B Tex.
R. App. P. 47.2(b).
 
 
 
 
 
 
 
 
 
 
* Senior Justice
Hudson sitting by assignment.